Citation Nr: 1449990	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  09-48 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from October 1971 through September 1974; the Veteran served in a reserve component after his discharge from active service until April 1990, following a December 1989 finding that he was not physically qualified for retention.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran's claim, statements, and testimony make it clear that he does not seek service connection for a cervical spine disability diagnosed following an MVA in which he was thrown from a pickup and suffered loss of consciousness, facial fractures, and cervical spine disability.  For this reason, the claim for service connection is characterized as a claim for service connection for a back disability to clarify that the cervical spine is not included in the claim.

The Veteran testified at a personal hearing conducted by the Roanoke, Virginia, Regional Office in November 2010.  A transcript of that hearing is associated with the Veteran's claims files.  Both the Veteran's physical claims files and electronic claims files have been reviewed for purposes of issuing this decision.


FINDINGS OF FACT

1.  The Veteran's current back disability was not manifested during service or within one year thereafter, and was not caused by his active service.

2.  The Veteran was not chronically disabled by an injury that incurred in March 1987 (which the Veteran alleges occurred during authorized travel to ordered reserve service).  

3.  The Veteran's low back was normal until the Veteran was thrown from his pickup in July 1989.

CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 101(22), (24), 1101, 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.303, 3.306, 3.309 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a current back disability described as lower back pain.  At his November 2010 personal hearing before the RO, the Veteran testified as to his belief that he incurred a back disability during service or in motor vehicle accident (MVA) sustained during travel to a period of reserve training in March 1987.  He further testified to his belief that the existing back disability was aggravated by the injuries he incurred in a 1989 MVA.  

Criteria for service connection

Applicable law provides that service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military, naval, or air service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training."  38 U.S.C.A. § 101(24); 38 C.F.R. §§ 3.1(d), 3.6(a).  The Board notes that "authorized travel," including travel to ACDUTRA or INACDUTRA, is considered part of the period of training, for purposes of injury incurred during travel.  38 U.S.C.A. § 101(22).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b) , if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word "chronic" will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  

The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is among the "chronic diseases" listed under 38 C.F.R. § 3.309(a).  The claim is reviewed below with consideration of application of presumptive service connection for a chronic disease during the Veteran's active service.  However, presumptive service connection is not applicable following periods of ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Certain other evidentiary presumptions -- such as the presumption of sound condition at entrance to service and the presumption of aggravation during service if preexisting diseases or injuries undergo an increase in severity during service provided by law to assist veterans in establishing service connection for a disability or disabilities -- do not extend to claims of service connection based on a period of ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 1111, 1112; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309; Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period).  

When a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.  When a claim is based on a period of INACDUTRA, there must be evidence that the individual became disabled during the period of INACDUTRA as a result of injury incurred or aggravated in the line of duty (unless the claim involves myocardial infarction).  See McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to a period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service.").  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service."  See 38 U.S.C.A. § 101(22, (24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  

The claimant bears the burden of establishing Veteran status during periods of ACDUTRA or INACDUTRA.  See, e.g., Donnellan v. Shinseki, 24 Vet. App. 167, 174-75 (2010).

Facts and analysis

The Veteran's service medical records disclose that the Veteran sought treatment for back pain in May 1973.  The Veteran was treated for a muscle strain.  A July 1974 separation examination disclosed no abnormality except defective visual acuity.  The service treatment records are unfavorable to a finding that the Veteran developed a chronic back disability in service, as the Veteran did not seek treatment again after May 1973 prior to his September 1974 service discharge.  

The Veteran was examined in March 1975 for purposes of reserve service.  The physical examination discloses no abnormality of the spine.  No diagnosis of a back disability was assigned.  

The Veteran reported "I am in perfect health and physical condition."  The Veteran denied recurrent back pain.  From 1976 through 1985, at least five additional examinations for reserve purposes were conducted.  The Veteran consistently denied recurrent back pain.

Simply stated, the Veteran at these points was providing highly probative factual evidence against the claim that he has had back problems since service. 

The Veteran was evaluated at the Naval & Marine Corp Reserve Center in early April 1987.  The Veteran told the provider that he was injured in March 1987 on the way to "WET" (possibly an abbreviation for weekend training).  The Veteran reported headaches, a cut lip, "lo [illegible]," and "r[ight] shin bone" complaints.  The Veteran reported he now had "occ[asional] strain lo back," and frequent headaches.  The Veteran reported that radiologic examination of the back had been conducted during the emergency treatment.  

The Board assumes, for purposes of this claim, that the Veteran's April 1987 report that he was on the way to reserve service week-end training, or INACDUTRA, was accurate, even though there is no official documentation that the Veteran performed INACDUTRA on Saturday, March 21, 1987, or Sunday March 22, 1987.  Under the statutory requirements for service connection for residuals of injury incurred during INACDUTRA, the Veteran must prove both that the injury occurred during a required period of INACDUTRA, the injury must also result in "disability" during that period.  

The record does not reflect, nor does the Veteran contend, that he required a limited physical profile during the reserve service that followed the March 20, 1987, accident or that there was any part of the expected reserve training duties he was unable to perform.  The Veteran's statements and testimony, in fact, establish that he was not "disabled" during the period of reserve duty that followed the accident.  The period of training cannot be considered "active duty" for purposes of the claim for service connection.

At September 1987 and April 1988 reserve service examinations, no diagnosis or report of a back disability was noted.  In September 1987, the Veteran commented, "I feel as good and as healthy as ever."  Notations in 1987 and 1988 service treatment records include certifications that there was no change in the Veteran's medical condition since the most recent physical examinations.  

Again, at these points, it is the Veteran himself that provides highly probative evidence against his own claim. 

In May 1989, the Veteran reported he had undergone surgery on his right Achilles tendon in February 1989.  The Veteran ruptured his Achilles tendon while playing basketball.  This evidence is somewhat unfavorable to the Veteran, as this is an activity which is ordinarily avoided by individuals with chronic back disabilities and there was no indication of a chronic back problem note during this medical treatment. 

At the May 1989 periodic examination for reserve purposes, the Veteran's spine and musculoskeletal systems were again described as normal, with the exception of a scar on the right heel, and scar due to 1975 gunshot wound previously reported.  The Veteran denied "recurrent back pain" in the medical histories he completed.  In early July 1989, the Veteran certified that there had been no change in his physical condition since the most recent examination for reserve purposes.  

The Veteran's reserve service records from 1987 through July 1989 are unfavorable to the Veteran's claim that he incurred a back disability during a period of active or reserve service, since those records reflect that the Veteran did not seek medical evaluation of a back disorder, did not seek limitations to his reserve service duties due to back pain, did not report back pain, and consistently denied that he had recurrent back pain.  Moreover, the records reflect that the Veteran was examined three times following a March 1987 accident prior to incurrence of a serious July 1989 MVA with injury to the cervical spine, and all three examinations establish that the Veteran denied any back disability or complaint.  

In late July 1989, a physician notified the Veteran's Commanding Officer that the Veteran was hospitalized following a motor vehicle accident in which the Veteran sustained a cervical spinal injury, and was awaiting transfer to a rehabilitation facility.  Private medical and accident records dated in July 1989 reflect that the Veteran was thrown from his pickup when it hit a tree.  He had a closed head injury, facial fractures, and a contusion of the cervical spine.  He developed quadriplegia, but, by the time he left the rehabilitation center, the Veteran regained bowel and bladder control and was able to ambulate with a rolling walker.  

The above clearly indicates the severe nature of the post-service injury.

During his treatment and rehabilitation, it was determined that the Veteran had been employed as a cabinet maker for a furniture business from 1976 to 1989.  The providers concluded that the Veteran would not return to this strenuous employment.  Again, the fact that the Veteran was employed as a cabinet maker until he incurred cervical spine injury in July 1989 is not consistent with his current recollection that he had chronic back pain beginning in service or following MVA in March 1987.

The record further reflects that the Veteran was awarded VA nonservice-connected pension at the aid and attendance level effective in September 1989 and was awarded Social Security disability benefits effective in January 1990 as a result of the July 1989 cervical spine injury, not service or the other injury cited above.

At VA examination in September 1993, the Veteran's cervical spine motion was limited but his thoracolumbar spine range of motion was not limited.  

Importantly, at this time, the Veteran did not report pain in the lower back.  

This examination report is inconsistent with the Veteran's testimony that he had chronic low back pain prior to and following the July 1989 post-service injury.  

In 2009, the Veteran sought service connection for residuals of a back injury incurred during active service or during March 1987 travel to reserve service duty.  In connection with the claim, the Veteran identified treatment records for the period from 1999 to 2009.  Records dating in 2003 reflect that the Veteran had acute onset on low back pain in October 2003.  VA and private treatment Records dating from 2003 and thereafter reflect regular and continuous complaints of back pain.  None of these treatment records indicate a link between the Veteran's active or reserve service and the back pain under treatment.

At his personal hearing conducted by the RO in November 2010, the Veteran testified to intermittent back pain beginning in service, worsening after a MVA in March 1987, and further worsening after a July 1989 MVA.  

The examiner who conducted a June 2013 VA examination reviewed the Veteran's hearing testimony, private and VA clinical records, and service medical records.  The examiner noted the Veteran's employment history, and reserve service records, as well as the history of March 1987 and July 1989 MVAs.  The examiner concluded that a 1973 back strain in service resolved without sequellae, and supported this conclusion with the fact that the Veteran worked as a furniture maker from 1976 to 1989, a very strenuous job.  The examiner also noted the delay of formal medical treatment for a thoracolumbar disability until 2001.  The examiner noted, in contrast, that the Veteran had been treated for cervical spine disability beginning in 1989 following severe MVA injury.  

In June 2013, the VA examiner noted that thoracolumbar spondylosis was diagnosed in about 1995.  The Veteran reported progressive worsening over the past 12 years.  The Veteran was being treated with epidural steroid injections.  The Veteran reported a March 1987 MVA and a 1989 MVA which left him disabled.  Radiologic examination showed a bullet in the soft tissues of the posterior left back and disclosed thoracolumbar spondylosis.  The examiner concluded that the back pain that began during the 1990s was less than likely due to back strain incurred in service in May 1973.

A VHA opinion was sought to clarify the significance of the MVAs in March 1987 and July 1989.  The reviewer who provided a July 2014 opinion concluded that the Veteran's overall health, including the spine and musculoskeletal system, was normal until the Veteran was thrown out of a pickup truck in July 1989 and suffered spinal cord injury at C5-C6.  

The Board finds this medical opinion persuasive evidence against the Veteran's claim, since the reviewer that the Veteran had no back disorder, either as a result of service or as a result of a March 1987 accident alleged to have occurred during travel to a period of reserve service.  The reviewer's conclusion that the Veteran's back was normal until July 1989 is authoritative evidence that the July 1989 MVA did not aggravate a back disorder related to active or reserve service.  

The reviewer discussed the Veteran's reports of back pain beginning during the 1990s and requiring formal treatment beginning in 2001.  The reviewer concluded that there was no evidence that the Veteran manifested low back problems until the significant injury to the cervical spinal cord was sustained in 1989.  The reviewer explained that, in addition to the possibility that the Veteran's lumbar spine was injured in the 1989 accident which caused a concussion, fractures of the face, and cervical spinal cord injury, the cervical spinal cord injury in and of itself might have resulted in increased muscle tone of the lower back or contributed to the development of lower back pain.  

The reviewer also noted that the Veteran gained significant body weight (more than 70 pounds) following the June 1989 MVA. The reviewer contrasted the likelihood that the Veteran's current lower back pain was the result of an episode of muscle strain in 1973 to the likelihood that the Veteran's 1989 C5-C6 cervical injury with initial quadriplegia was the cause of the Veteran's current lower back disability. The reviewer concluded that, given that chronology of events, it was less than likely that the Veteran's current low back disorder was incurred during his active service or as the result of an instance of back strain in May 1973. 

The Veteran has not present any medical evidence linking his service or reserve service to a current back injury, since the service treatment records and reserve service records are unfavorable to the claim.  Private emergency treatment records dated on March 20, 1987 are favorable to the Veteran's claim only to the extent that those records support the Veteran's contention that he was involved in an MVA on that date.  The statement from former fellow service member JLT that the Veteran was injured in March 1987 during travel to reserve service does not assist the Veteran to show that the March 1987 injury resulted in a back disability, nor does JLT's statement show that  back injury residuals of the March 1987 MVA were present and aggravated by the July 1989 MVA, or that July 1989 aggravation of a pre-existing low back disorder resulted in a thoracolumbar disability diagnosed in the 1990s.  

The only evidence favorable to the Veteran's claim that he incurred a back disability in service or during travel to reserve service on March 20, 1987, is his own lay medical evidence.  The Veteran's lay evidence is not persuasive in this case, because a lay person is unable to observe through the senses when a back disability has its onset, unlike an observable skin disorder or a broken bone of acute onset.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation).  

The persuasive value of the Veteran's lay opinion as to causation of his current low back disability is further diminished by passage of many years since the events in 1973 and 1987 which the Veteran contends caused the current low back disorder.  The probative value of the Veteran's current lay opinion is further by the inconsistencies between his current recollection of chronic and continuous back pain following a 1973 incident and a March 1987 MVA.  

As noted above, the Veteran himself stated, in a medical history he completed in September 1987, that he felt "as good and as healthy as ever."  

Although the Veteran's lay medical opinion is favorable to his claim, it is outweighed by the adverse objective medical evidence and opinions which are unfavorable to the claim.  The Board recognizes that lay observations and opinion may, in some circumstances, establish service connection, but finds that those circumstances are not present in this case.  

The preponderance of the evidence is against the claim for service connection for a current back disability under any of the alternative statutory provisions authorizing service connection.  There is no reasonable doubt.  The claim must be denied.


ORDER

The claim for service connection for a back disability is denied.  


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


